DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
	Receipt is acknowledged of Amendments and Remarks filed on 03/10/22. Claims 1, 3-8, 10-13, 23-26, 28-31 are pending. Claims 23-26 and 28-31 are withdrawn. 
Claims 1, 5-8, 10-11, 13, 23-26, 28-29 have been amended, claims 2, 9 and 27 have been cancelled and no new claims have been added. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gram on 05/18/22.

The application has been amended as follows: 
In claims 5 and 23, line 4, delete “triiodothyronine” and insert -composition- in its place. (The claims should read “…, wherein the composition is administered directly to the pulmonary tract”).  
Withdrawn claims 23-26 and 28-31 are rejoined. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art recognizes administering thyroid compounds including triiodothyronine to the lung via inhalation to treat pulmonary disorders. The prior art discloses a pH range and provides guidance on the concentration of the said compounds in terms of mg/kg body weight per day. However, the prior art does not teach or suggest a formulation comprising a salt of triiodothyronine and a buffer at the claimed concentrations and the maximum delivered volume per dose. 
Applicants have persuasively argued that “T3 is not readily soluble at pH 7-7.4. Rather, as the inventors discovered, one must increase the pH of the carrier/solvent to solubilize T3. Indeed, T3 is itself a base. Adding T3 to a solution can make the solution sufficiently basic to damage lung tissue. For example, T3 is supplied commercially in compositions at a pH greater than pH 10. The inventors discovered that administering the commercially-formulated T3 composition was not tolerated in rats when administered directly to the lung. Specification, page 35, lines 16-18. Thus, safety of the composition designed for delivery directly to lung tissues depends, at least in part, on adjusting the pH of the composition after T3 is added. The inventors discovered a way to neutralize the pH of the T3 composition that both (a) maintained solubility of the T3 in the composition and (b) did not intolerably increase the volume of the final composition. The danger of administering T3 compositions without adjusting the pH to a pH of 5.5 to 8.5 after T3 1s incorporated into the composition is neither recognized nor solved by any teaching within Mousa” (See Remarks, page 11).

Claims 1, 3-8, 10-13, 23-26, 28-31 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616